Citation Nr: 0800041	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-31 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left knee, recurrent dislocation with patellofemoral 
syndrome, degenerative joint disease, and Baker's popliteal 
cyst, evaluated as 10 percent disabling prior to October 11, 
2005, and as 20 percent disabling thereafter.  

2.  Entitlement to an effective date prior to October 11, 
2005, for a 20 percent rating for service-connected left 
knee, recurrent dislocation with patellofemoral syndrome, 
degenerative joint disease, and Baker's popliteal cyst.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active military service from July 1986 to 
July 1990.

This appeal arises from a November 2004 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied the veteran's claim of 
entitlement to an increased rating for service-connected left 
knee, recurrent dislocation with patellofemoral syndrome, 
degenerative joint disease, evaluated as 10 percent 
disabling.  The veteran appealed, and in May 2006, the RO 
increased the veteran's rating to 20 percent, with an 
effective date of October 11, 2005.  Since this increase did 
not constitute a full grants of the benefits sought, the 
increased rating issues remain in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  The veteran subsequently 
appealed the issue of entitlement to an effective date prior 
to October 11, 2005, for the 20 percent rating.  

In May and September of 2006, the veteran indicated on his 
appeal forms (VA Form 9's) that he desired a hearing before a 
Traveling Veterans Law Judge.  However, in a statement 
received by the RO in September 2006, the veteran stated that 
he wished to withdraw his request for a hearing.  See 
38 C.F.R. § 20.702(e) (2007).  Accordingly, the Board will 
proceed without further delay.


FINDINGS OF FACT

1.  Prior to October 11, 2005, the veteran's service-
connected left knee, recurrent dislocation with 
patellofemoral syndrome, degenerative joint disease, is shown 
to be productive of pain, and extension to 0 degrees and 
flexion to 121 degrees; but not moderate recurrent 
subluxation or lateral instability, or ankylosis.  

2.  As of October 11, 2005, the veteran's service-connected 
left knee, recurrent dislocation with patellofemoral 
syndrome, degenerative joint disease, and Baker's popliteal 
cyst, is shown to be productive of pain, with extension to 0 
degrees and flexion to 102 degrees; but not severe recurrent 
subluxation or lateral instability, or ankylosis.  
CONCLUSIONS OF LAW

1.  Prior to October 11, 2005, the schedular criteria for a 
rating in excess of 10 percent for the veteran's service-
connected left knee, recurrent dislocation with 
patellofemoral syndrome, degenerative joint disease, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5259, 5260, 5261, 5262 (2007). 

2.  As of October 11, 2005, the schedular criteria for a 
rating in excess of 20 percent for the veteran's service-
connected left knee, recurrent dislocation with 
patellofemoral syndrome, degenerative joint disease, and 
Baker's popliteal cyst, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261, 
5262 (2007). 

3.  The criteria for an effective date prior to October 11, 
2005 for a 20 percent rating for service-connected left knee, 
recurrent dislocation with patellofemoral syndrome, 
degenerative joint disease, and Baker's popliteal cyst, have 
not been met.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.400(o)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran asserts that he is entitled to an increased 
rating for service-connected left knee, recurrent dislocation 
with patellofemoral syndrome, degenerative joint disease, and 
Baker's popliteal cyst, evaluated as 10 percent disabling 
prior to October 11, 2005, and as 20 percent disabling 
thereafter.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2007).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).

As for the history of the veteran's disability, see 38 C.F.R. 
§ 4.1, the veteran's service medical records show that in 
1990, he was treated for patellar dislocation.  His 
separation examination report, dated in July 1990, notes 
status post left patellar dislocation, June 1990, 
"healing."  Post-service medical evidence shows a 
treatments for knee pain beginning in 1998, with several 
arthroscopies, diagnoses of Grade IV chondral defect of the 
trochlea, Grade III patellar changes, radial tear of the 
medial meniscus, and multiple osteochondral loose bodies.  

In August 2002, the RO granted service connection for 
recurrent dislocation, left knee, evaluated as 10 percent 
disabling.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c).

In March 2004, the veteran filed a claim for an increased 
rating.  In a November 2004 rating decision, the RO denied 
the claim.  The veteran appealed, and in May 2006, the RO 
increased the veteran's evaluation to 20 percent. The RO 
assigned an effective date of October 11, 2005, for the 20 
percent rating.  The Board notes that in the notice of 
disagreement, the veteran requested service connection for a 
left knee Baker's cyst as a secondary condition, and that the 
May 2006 rating decision granted service connection for the 
Baker's cyst.  It appears that the RO assigned an effective 
date for the Baker's cyst commensurate with the date of 
service connection for the left knee disability, i.e., 
October 31, 2001.  However, and in any event, in its analysis 
the Board has not attempted to dissociate any left knee 
symptoms from the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  

Given the foregoing, the issue may be stated as whether the 
criteria for a rating in excess of 10 percent have been met 
prior to October 11, 2005, and whether the criteria for a 
rating in excess of 20 percent have been met as of October 
11, 2005.  

The RO has evaluated the veteran's left knee disability under 
38 C.F.R. § 4.71a, Diagnostic Codes (DC's) "5259-5261."  
See 38 C.F.R. § 4.27 (2007) (hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  This hyphenated diagnostic code may be 
read to indicate that symptomatic removal of the semilunar 
cartilage is the service-connected disorder, and it is rated 
as if the residual condition is limitation of knee extension 
under DC 5261.  

Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent rating is 
warranted for: "cartilage, semilunar, removal of, 
symptomatic."  The 10 percent rating is the maximum rating 
provided for under DC 5259.  

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent evaluation is 
warranted where knee extension is limited to 10 degrees.  A 
20 percent evaluation is warranted where knee extension is 
limited to 15 degrees.  A 30 percent evaluation is warranted 
where knee extension is limited to 20 degrees.  

In addition, the following diagnostic codes are also relevant 
to the claim:

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating is warranted 
for moderate recurrent subluxation or lateral instability.  A 
30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.  

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is 
warranted for ankylosis of the knee with favorable angle in 
full extension or slight flexion between 0 degrees and 10 
degrees.  

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent evaluation is 
warranted where knee flexion is limited to 45 degrees.  A 20 
percent evaluation is warranted where knee flexion is limited 
to 30 degrees.  A 30 percent evaluation is warranted where 
knee flexion is limited to 15 degrees.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

Overall, the relevant medical evidence consists of VA 
progress notes, dated between 2003 and 2005, two letters from 
a private physician, and two VA examination reports.  

A.  Prior to October 11, 2005

The only recorded ranges of motion in the claims file for the 
time period in issue are found in a September 2004 VA 
examination report, which shows that the left knee had 
extension to 0 degrees and flexion to 121 degrees.  The Board 
notes that a VA progress report, dated in August 2003, 
indicates that the veteran's left knee had a full range of 
motion (specific degrees of motion were not provided).  

The Board finds that a rating in excess of 10 percent under 
DC 5261 is not warranted prior to October 11, 2005.  The 
evidence does not show that during the time period in issue, 
the veteran had left knee extension limited to 10 degrees.  
the In fact, the criteria for even a compensable rating under 
DC 5261 are not met.   Accordingly, the Board finds that the 
criteria for a rating in excess of 10 percent under DC 5261 
have not been met.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), a rating in excess of 10 percent is not warranted 
prior to October 11, 2005, under DC 5260, as the evidence 
does not show that during the time period in issue, the 
veteran had left knee flexion limited to 30 degrees.  There 
is no evidence of left knee ankylosis for a higher rating 
under DC 5256.  With regard to DC 5257, an April 2003 VA 
progress note appears to indicate that there was left knee 
laxity "LAT/MED" (presumably "lateral/medial"), but this 
was not further explained.  The September 2004 VA examination 
report shows that the left knee was noted to be stable when 
stressed in anterior-posterior, valgus, and varus manner.  A 
March 2005 letter from Rocci V. Trumper, M.D., dated in 2005, 
notes "significant patellofemoral instability" (emphasis 
added) but does not indicate that there was any other left 
knee joint instability.  The Board therefore finds that the 
evidence is insufficient to show moderate recurrent 
subluxation or lateral instability of the knee under DC 5257.  
In making this determination, the Board finds that since DC 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202, 204-206 (1995); do not apply.  Johnson v. Brown, 9 
Vet. App. 7, 9 (1996).  

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9-
98.  In this case, the medical evidence does not contain 
evidence of such symptoms as neurological impairment, 
incoordination, loss of strength, or any other findings that 
would support a higher rating on the basis of functional loss 
due to pain.  In this regard, the VA progress notes show a 
number of treatments for complaints of knee pain, and that 
the veteran's medications included Oxycodone.  A March 2003 
VA progress note indicates that there were no functional 
deficits.  An August 2003 progress note states that recent X-
rays were unremarkable, although there was some irregularity 
suggesting early osteoarthritis.  The report notes that the 
veteran was using a sleeve.  The September 2004 VA 
examination report shows that the veteran complained of left 
knee pain that was aggravated by using stairs, standing more 
than one minute, sitting more than five minutes, kneeling, 
and squatting.  He reported using Oxycontin three times per 
day, and using Ibuprofen or Naprosyn daily, and applying ice.  
He stated that he had knee swelling between once a week and 
once a month, depending on his activity level.  On 
examination, he ambulated with a slight antalgic gait.  He 
moved quickly and used no assistive devices.  There was 
marked crepitus, but no effusion.  There was no evidence of 
pain on motion, no additional loss of motion with repetitive 
motion, and no flare-ups.  The report further notes 
significant disabling pain resulting in an antalgic gait.  
Two letters from Dr. Trumper, dated in 2005, note treatment 
for degenerative patellofemoral joints, and the presence of a 
popliteal cyst, and Grade III and IV chondral changes in the 
left knee, and that he has permanent restrictions and is 
unable to perform kneeling, squatting, climbing or heavy 
lifting.  In summary, there is no medical evidence showing 
that the veteran has such symptoms as muscle atrophy, 
neurological impairment, or incoordination attributable to 
the left knee.  Therefore, even taking into account the 
notations of left knee pain, the Board finds that, when the 
ranges of motion in the left knee are considered together 
with the evidence of functional loss due to left knee 
pathology, the evidence is insufficient to show that the loss 
of motion in the left knee more nearly approximates the 
criteria for a 20 percent rating under either DC 5260 or DC 
5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

B.  As of October 11, 2005

An October 2005 VA examination report indicates that the 
examination was performed on October 11, 2005.  The report 
shows that the left knee had extension to 0 degrees and 
flexion to 102 degrees.  

The Board finds that a rating in excess of 20 percent under 
DC 5261 is not warranted as of October 11, 2005.  The 
evidence does not show that during the time period in issue, 
the veteran had left knee extension limited to 20 degrees.  
In fact, under DC 5261, the criteria for even a compensable 
rating are not met.  Accordingly, the Board finds that the 
criteria for a rating in excess of 20 percent under DC 5261 
have not been met.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, a rating in excess of 20 percent 
is not warranted as of October 11, 2005 under DC 5260, as the 
evidence does not show that during the time period in issue, 
the veteran had left knee flexion limited to 15 degrees.  
There is no evidence of left knee ankylosis for a 30 percent 
rating under DC 5256.  With regard to DC 5257, the October 
2005 VA examination report shows that the left knee was 
stable when stressed in anterior, posterior, valgus, and 
varus manner.  The Board therefore finds that the evidence is 
insufficient to show severe recurrent subluxation or lateral 
instability of the knee under DC 5257.  In addition, as 
previously stated, the Board finds that 38 C.F.R. §§ 4.40 and 
4.45 do not apply to DC 5259.  Johnson.  

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca; VAGCOPPREC 9-98.  The October 2005 VA 
examination report shows that the veteran complained of 
intermittent swelling about once a week, constant left knee 
pain aggravated by the use of stairs or walking more than 20 
feet, and pain on kneeling and squatting.  He reported taking 
Oxycontin and Ibuprofen, limiting his lifting to 20 pounds, 
and stated that he had quit playing sports.  After repetitive 
motion, the left knee had 14 degrees of extension, and 100 
degrees of flexion.  There was pain at the end of the ranges 
of motion.  In summary, there is no medical evidence showing 
that the veteran has such symptoms as left leg muscle 
atrophy, neurological impairment, or incoordination.  
Therefore, even taking into account the notations of left 
knee pain, the Board finds that, when the ranges of motion in 
the left knee are considered together with the evidence of 
functional loss due to left knee pathology, the evidence is 
insufficient to show that the loss of motion in the left knee 
more nearly approximates the criteria for a 30 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  

With regard to the entire appeal period, the Board notes the 
following:

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-
98, 63 Fed. Reg. 56,704 (1998).   However, given the 
previously described findings, the Board has determined that 
the evidence is insufficient to show that a separate rating 
is warranted for instability of the left knee.  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2005).  In this case, however, as set forth 
above, none of the medical evidence shows that the veteran's 
left knee extension is limited to the extent necessary to 
meet the criteria for separate compensable ratings.  38 
C.F.R. § 4.71, Plate II, DCs 5260.  Additionally, to assign 
two, separate compensable ratings solely based on painful 
motion under two separate diagnostic codes (i.e., under 
Diagnostic Codes 5260 and 5261) would be in violation of the 
rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  
Accordingly, the claim must be denied.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The VA examination reports note that the veteran has several 
surgical scars on his left knee.  Thus, the Board has also 
considered whether a separate, compensable rating would be 
warranted for a left knee scars.  However, in this case, the 
veteran does not contend, and the evidence does not show, 
that a separate compensable rating is warranted for left knee 
scars.   Under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007), a 10 percent evaluation is 
warranted for superficial scars that are painful on 
examination. In this case, there is no evidence to show that 
the veteran has compensable manifestations of left knee 
scars.  Specifically, there were no findings of a symptomatic 
left knee scar.  Thus, the assignment of a separate 10 
percent evaluation for a left knee scar is not warranted.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

As previously stated, the Board does not find evidence that 
the veteran's left knee evaluation should be increased for 
any other separate period based on the facts found during the 
whole appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period, other than as noted.  The Board therefore finds that 
the evidence is insufficient to show that the veteran had a 
worsening of his left knee disability such that a rating in 
excess of 10 percent is warranted prior to October 11, 2005, 
or that a rating in excess of 20 percent is warranted 
thereafter.  


II.  Earlier Effective Date

On March 25, 2004, the RO received the veteran's claim for an 
increased rating for his left knee disability.  In November 
2004, the RO initially denied the claim, however, in a May 
2006 rating decision, the RO increased the veteran's left 
knee evaluation to 20 percent, effective from October 11, 
2005.  The veteran asserts that he is entitled to an 
effective date prior to October 11, 2005  for his 20 percent 
rating for his left knee disability.  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 
(1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation. Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.  The Board will 
therefore first determine the date of receipt of the 
veteran's claim.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2007).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155 (2007).

As previously stated, the veteran submitted his claim for an 
increased disability rating for his left knee disorder on 
March 25, 2004.  See 38 C.F.R. § 3.1(p) (2007).  

The Board has also considered whether an "informal" claim for 
an increased rating -- in the form of a VA outpatient or 
hospital examination report or VA report of hospitalization 
as defined in section 3.157(b)(1) -- was received since the 
last final disallowance of the claim (in an unappealed and 
final decision, dated in December 2002, the RO denied a claim 
for a rating in excess of 10 percent for the left knee), and 
prior to March 25, 2004.  See Lalonde v. West, 12 Vet. App. 
377 (1999) (holding that a claim made prior to a final denial 
can not serve as the basis for an earlier effective date); 
Perry v. West, 12 Vet. App. 365 (1999).  

The Board finds that the VA progress notes, dated in 2003, 
which address treatment for the left knee, are informal 
claims for an increased rating in accordance with 38 C.F.R. § 
3.157.  However, the evidence with regard to the veteran's 
left knee was discussed in Part I, and the Board discussion 
of that evidence is incorporated herein.  Briefly stated, the 
facts at that time did not support a finding that the 
veteran's disability had increased to the next disability 
level, and the Board has determined that the criteria for a 
rating in excess of 10 percent are not met prior to October 
11, 2005.  Therefore, the preponderance of the evidence is 
against entitlement to an effective date prior to October 11, 
2005, for the assignment of a rating in excess of 10 percent 
for the veteran's left knee disability.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 C.F.R. §§ 3.102, 4.3 (2007).





III.  Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in June 2004, and July 2005, 
the veteran was notified of the information and evidence 
needed to substantiate and complete the increased rating 
claim.  The June 2004 VCAA notice complied with the 
requirement that the notice must precede the adjudication.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006), aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  These claims specifically involve an 
effective date issue, and the veteran was afforded sufficient 
notice in the September 2006 statement of the case, as well 
as in a April 2007 letter.  In any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

With regard to the claim for an earlier effective date for 
the 20 percent rating, a separate VCAA notice has not been 
provided.  While the veteran has not claimed that VA has not 
complied with the notice requirements of the VCAA as to this 
issue, § 5103(a) and § 3.159(b)(1) are no longer applicable 
in the instant case.  The Court, in Dingess, indicated 
downstream issues based on a service connection claim do not 
trigger additional § 5103(a) notice.  Id. at 493.  The 
Court's reasoning is also applicable to this increased rating 
claim.  Specifically, an increased rating was granted in May 
2006, a disability rating was assigned, and an effective date 
was established.  Therefore the veteran's claim was 
substantiated as of May 2006.  Any error in failing to 
provide §5103(a) notice could not be prejudicial to the 
veteran because the purpose of §5103(a) notice is to provide 
notice of what is required for the veteran to substantiate 
his claim, and here, his claim has been substantiated.  See 
Id. (holding that the Board does not commit prejudicial error 
in concluding that a VCAA-notice letter complied with § 
5103(a) and § 3.159(b), where a claim for service connection 
has been substantiated, because such notice is not required).

VA satisfied these duties by issuance of complying rating 
decision in November 2004 and May 2006, and the September 
2006 statement of the case.  The veteran was afforded the 
opportunity for a hearing, but he withdrew his request.  
Further, the record also shows that the veteran has actual 
knowledge of the evidence necessary to substantiate a claim 
for an earlier effective date for the 20 percent rating, 
based upon his arguments.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded examinations.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Prior to October 11, 2005, a rating in excess of 10 percent 
for service-connected left knee, recurrent dislocation with 
patellofemoral syndrome, degenerative joint disease, and 
Baker's popliteal cyst, is denied.  

As of October 11, 2005, a rating in excess of 20 percent for 
service-connected left knee, recurrent dislocation with 
patellofemoral syndrome, degenerative joint disease, and 
Baker's popliteal cyst, is denied.  
  

____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


